Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157918                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                    SC: 157918                       Elizabeth T. Clement,
                                                                                                                      Justices
  In re PILAND, Minors.                                             COA: 340754
                                                                    Ingham CC Family Division:
                                                                    17-000591-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The petitioner shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the respondents are entitled to a jury instruction based on
  MCL 722.634, which states: “A parent or guardian legitimately practicing his religious
  beliefs who thereby does not provide specified medical treatment for a child, for that
  reason alone shall not be considered a negligent parent or guardian;” and (2) for purposes
  of this determination, the distinction, if any, between the terms “neglects” and “refuses”
  in MCL 712A.2(b)(1), where the family court’s jurisdiction is sought on the basis of the
  parent’s failure to obtain medical care for a child. In addition to the brief, the petitioner
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
  7.312(B)(1). Respondents and the lawyer-guardian ad litem shall file supplemental briefs
  within 21 days of being served with the petitioner’s brief. The respondents shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the petitioner. A reply, if any, must be filed by the petitioner within 14 days of
  being served with the briefs of the respondents and the lawyer-guardian ad litem. The
  parties should not submit mere restatements of their application papers.

          The Children’s Law and Family Law Sections of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2018
           s1031
                                                                               Clerk